DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 are objected to because of the following informalities:  
Claim 21, line 9, the limitation “the outer edge of the support” should be revised to read “an outer edge of the support”.
Claim 21, line 10, the limitation “the outer edge of the wavelength conversion layer” should be revised to read “an outer edge of the wavelength conversion layer”.
Claim 23, line 2, the limitation “the orthographic projection of the at least one connection unit” should be revised to read “an orthographic projection of the at least one connection unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the average distance of the at least one connection unit" in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “an average distance of at least one connection unit”. Claim 12 is rejected as being indefinite.
Claim 13 recites the limitation "the average distance of the at least one connection unit" in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “an average distance of at least one connection unit”. Claim 13 is rejected as being indefinite.
Claim 14 recites the limitation “the at least one connection unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “at least one connection unit”. Claim 14 is rejected as being indefinite.
Claim 15 recites the limitation “the at least one connection unit” in lines 9 and 12. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination this limitation will be interpreted as if the recitation of “the at least one connection unit” in claim 14 were corrected to properly provide antecedent basis to the two recitations of “the at least one connection unit” in lines 9 and 12 of claim 15. Claim 15 is rejected as being indefinite.
Claim 25 recites the limitation "the wavelength conversion layer" in lines 12-13 and 15-16. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the wavelength conversion layer” in lines 12-13 will be interpreted as “a wavelength conversion layer” and the recitation of “the wavelength conversion layer” in lines 15-16 will be interpreted as is. Claim 25 is rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 11, 13, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamatsu (US 2018/0059403).
Regarding Claim 1, Takamatsu teaches a wavelength conversion device (Figure 3; Wheel Unit 100), comprising a driver (Figure 3; Rotating Motor 10), a substrate (Figure 3; Substrate 41) and a support (Figure 3; Fixing Member 20), wherein: 
the support (Figure 3; Fixing Member 20) is disposed between the driver (Figure 3; Rotating Motor 10) and the substrate (see Figure 3; wherein the fixing member 20 is disposed between the substrate 41 and the rotating motor 10), the support (Figure 3; Fixing Member 20) is connected to the substrate (Figure 3; Substrate 41) and the driver (see Figure 3 and Paragraph [0050]; wherein the fixing member 20 is connected to both 
Regarding Claim 2, Takamatsu teaches the limitations of claim 1 as detailed above.
Takamatsu further teaches the substrate (Figure 3; Substrate 41) has a first rotation center (Figure 3; Center 41a), the support (Figure 3; Fixing Member 20) has a second rotation center (Figure 3; Center 41a), and the central axis passes through the first rotation center and the second rotation center (see Figure 3; wherein the central axis is depicted passing through/coinciding with the center 41a, which is the first and second rotation center).
Regarding Claim 3, Takamatsu teaches the limitations of claim 2 as detailed above.
Takamatsu further teaches at least one connection unit (Figure 3; Adhesive Material 39), 
wherein the at least one connection unit (Figure 3; Adhesive Material 39) is disposed between the substrate (Figure 3; Substrate 41) and the support (Figure 3; Fixing Member 20) along a circumferential direction of the substrate and contacts both the substrate (Figure 3; Substrate 41) and the support (see Figures 3 and 4 and Paragraph [0066]; wherein it is disclosed/depicted that the adhesive material 39 is 
wherein in a radial direction, an average distance of the at least one connection unit (Figure 3; Adhesive Material 39) from the central axis is greater than an average distance of the at least one through hole (Figures 2 and 3; Fitting Hole 29) of the support (Figures 2 and 3; Fixing Member 20) from the central axis (see at least Figures 2, 3 and 4; wherein the location in which the fitting hole 29 of fixing member 20 is disposed corresponds/overlaps with the location of the center 41a such that the distance from the central axis 41a to the adhesive material 39, which is disposed in regions 21a surrounding but not intersecting center 41a, is greater than the distance from fitting hole 29 to central axis 41a).
Regarding Claim 4, Takamatsu teaches the limitations of claim 3 as detailed above.
Takamatsu further teaches the at least one connection unit (Figure 3; Adhesive Material 39) comprises a glue material for bonding the substrate (Figure 3; Substrate 41) and the support (see Paragraph [0066]; wherein the adhesive material 39 is used to bond and fix the fixing member 20 and the wheel 40).
Regarding Claim 6, Takamatsu teaches the limitations of claim 3 as detailed above.
Takamatsu further teaches the at least one connection unit (Figure 3; Adhesive Material 39) is discontinuously arranged along the circumferential direction of the 
Regarding Claim 7, Takamatsu teaches the limitations of claim 1 as detailed above.
Takamatsu further teaches the support (Figure 3; Fixing Member 20) further comprises a plate portion (Figures 3 and 4; Main Surface 21), the plate portion (Figures 3 and 4; Main Surface 21) is substantially parallel to the substrate (see Figure 3; wherein the main surface 21 of fixing member 20 is substantially parallel to the second surface 412 of the substrate 41) and spaced from the substrate (Figure 3; Substrate 41) to form a first spacing space between the support (Figure 3; Fixing Member 20) and the substrate (see Figures 3 and 4 and Paragraph [0064]; wherein the three seat surfaces 25 are formed at the position higher than the main surface 21 such that the wheel 40 comes into contact with the three seat surfaces 25, thereby leaving a space between second surface 412 of substrate 41 and main surface 21 of fixing member 20), and the first spacing space is in communication with the at least one through hole (see Figure 3 and at least Paragraphs [0064]-[0067]; wherein the space formed between the substrate 41 and the main surface 21 of fixing member 20 works in conjunction with fitting hole 29 to ensure that the fixing member 20 and wheel 40 maintain a good connection to one another while improving the rotation plane accuracy thereby also improving the rotation balance of the wheel 40).
Regarding Claim 9, Takamatsu teaches the limitations of claim 2 as detailed above.
Takamatsu further teaches the at least one through hole (Figures 2 and 3; Fitting Hole 29) is arranged along an annular path (see Figure 2; wherein the fitting hole 29 is an annular shape, and thereby along an annular path), and a center of the annular path overlaps the second rotation center (see Figures 2 and 3; wherein the center of fitting hole 29 corresponds to center 41a).
Regarding Claim 11, Takamatsu teaches the limitations of claim 7 as detailed above.
Takamatsu further teaches the substrate (Figure 3; Substrate 41) has a front surface (Figure 3; First Surface 411) and a rear surface (Figure 3; Second Surface 412) opposite to each other (see Figure 3; wherein the first surface 411 and the second surface 412 of substrate 41 are located opposite to one another), the support (Figure 3; Fixing Member 20) is connected to the rear surface (Figure 3; Second Surface 412) of the substrate (see Figure 3; wherein the fixing member 20 is connected to the second surface 412 of the substrate 41), the wavelength conversion device (Figure 3; Wheel Unit 100) further comprises a wavelength conversion layer (Figure 3; Phosphor 43) for converting an excitation beam (see Paragraph [0054]; wherein it is disclosed that the phosphor 43 includes a substance that is excited by blue laser light having a center wavelength of about 445 nm and emits fluorescence), and the wavelength conversion layer (Figure 3; Phosphor 43) is disposed on the front surface (Figure 3; First Surface 411) of the substrate (see Figure 3; wherein the phosphor 43 is disposed on the first surface 411 of the substrate 41).
Regarding Claim 13, Takamatsu teaches the limitations of claim 11 as detailed above.
Takamatsu further teaches the wavelength conversion layer (Figures 2 and 3; Phosphor 43) has a third rotation center (see Figures 2 and 3 and Paragraph [0053]; wherein the rotation center of the phosphor 43 also corresponds to center 41a), and the central axis passes through the third rotation center (see Figures 2 and 3 and Paragraph [0053]; wherein the rotation center of the phosphor 43 also corresponds to center 41a), wherein in a radial direction, an average distance of the wavelength conversion layer (Figures 2 and 3; Phosphor 43) from the central axis (Figures 2 and 3; Center 41a) is greater than the average distance of the at least one connection unit (Figure 3; Adhesive Material 39) from the central axis (see Figures 2-4 and Paragraph [0066]; wherein the adhesive material 39 is placed on the main surface 21 of fixing member 20 and is located closer to center 41a than phosphor 43. Therefore, an average distance of the phosphor 43 to the center 41a is greater than the distance from the center 41a to the adhesive material 39).
Regarding Claim 16, Takamatsu teaches the limitations of claim 3 as detailed above.
Takamatsu further teaches the at least one connection unit (Figure 3; Adhesive Material 39) and the support (Figure 3; Fixing Member 20) are formed integrally (see Paragraph [0066]; wherein it is disclosed that the adhesive material 39 is filled between the main surface 21 and the second surface 412 of the wheel 40, thereby bonding and fixing the fixing member 20 and the wheel 40).
Regarding Claim 18, Takamatsu teaches the limitations of claim 6 as detailed above.
Takamatsu further teaches a plurality of connection units (Figure 3; Adhesive Material 39), wherein the plurality of connection units (Figure 3; Adhesive Material 39) comprises a plurality of glue points discontinuously dispensed between the substrate (Figure 3; Substrate 41) and the support (see Figures 3 and 4 and Paragraph [0066]; wherein it is disclosed that the adhesive material 39 is filled between the main surface 21 and the second surface 412 of the wheel 40 such that the adhesive material 39 is applied to a plurality of regions 21a and not on the seat surface 25, as shown in Figure 4).
Regarding Claim 20, Takamatsu teaches a projection device (Figure 7), comprising a light source system (Figure 7; Laser Light Source 2), a wavelength conversion device (Figure 7; Wheel Unit 100), a light valve (Figure 7; Liquid-Crystal Light Valves 400R, 400G and 400B), and a projection lens (Figure 7; Projection Optical System 600), wherein: 
the light source system (Figure 7; Laser Light Source 2) provides an excitation beam (see Figure 7 and Paragraphs [0054] and [0089]); 
the wavelength conversion device (Figure 7; Wheel Unit 100) converts the excitation beam and provides a converted beam (see Paragraph [0054]; wherein it is disclosed that the phosphor 43 includes a substance that is excited by blue laser light having a center wavelength of about 445 nm and emits fluorescence), the wavelength conversion device (Figures 3 and 7; Wheel Unit 100) comprises a driver (Figure 3; 
the support (Figure 3; Fixing Member 20) is disposed between the driver (Figure 3; Rotating Motor 10) and the substrate (see Figure 3; wherein the fixing member 20 is disposed between the substrate 41 and the rotating motor 10), 
the support (Figure 3; Fixing Member 20) is connected to the substrate (Figure 3; Substrate 41) and the driver (see Figure 3 and Paragraph [0050]; wherein the fixing member 20 is connected to both the substrate 41 of wheel 40 and the rotating motor 10), the driver (Figure 3; Rotating Motor 10) drives the support (Figure 3; Fixing Member 20) and the substrate (Figure 3; Substrate 41) to rotate about a central axis (see Figure 3 and Paragraph [0050]; wherein it is disclosed that the rotating motor 10 is a driving unit that rotationally drives the wheel 40 about center 41a), and 
the support (Figures 2 and 3; Fixing Member 20) comprises at least one through hole (Figures 2 and 3; Fitting Hole 29); 
the light valve (Figure 7; Liquid-Crystal Light Valves 400R, 400G and 400B) is located on a transmission path of the converted beam and the excitation beam and converts the converted beam and the excitation beam into an image beam (see Figure 7 and Paragraph [0094]); and 
the projection lens (Figure 7; Projection Optical System 600) is located on a transmission path of the image beam and projects the image beam (see Figure 7 and Paragraphs [0094]-[0095]).

Claims 1-5, 9, 17 and 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2017/0293211; hereinafter referred to as Kobayashi).
Regarding Claim 1, Kobayashi teaches a wavelength conversion device (Figure 13; Phosphor Wheel 400), comprising a driver (Figure 13; Motor 40), a substrate (Figure 13; Substrate 420) and a support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b), wherein: 
the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is disposed between the driver (Figure 13; Motor 40) and the substrate (see Figure 13; wherein the first and second heat dissipation fins 450a and 450b have an inward extending portion 453 which is located between the motor 40 and the substrate 420), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is connected to the substrate (Figure 13; Substrate 420) and the driver (see Figure 13 and Paragraphs [0135] and [0143]; wherein it is disclosed that the joining layer 440 joins the substrate 420 and the first to third heat dissipation fins 450a to 450c, wherein the inward extending portion 453 of the second heat dissipation fin 450b attaches the phosphor wheel 400 to the shaft 40a of the motor 40), the driver (Figure 13; Motor 40) drives the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) and the substrate (Figure 13; Substrate 420) to rotate about a central axis (see Figure 13 and Paragraphs [0072] and [0232]; wherein it is disclosed that the motor 40 is configured to rotationally drive the phosphor wheel 400 around a rotation axis A orthogonal to the substrate plane), and the support (Figures 13 and 14; First and Second Heat Dissipation Fins 450a and 450b) comprises at least one through hole (see Figures 13-
Regarding Claim 2, Kobayashi teaches the limitations of claim 1 as detailed above.
Kobayashi further teaches the substrate (Figure 13; Substrate 420) has a first rotation center (see Figure 13; wherein the rotation center of the substrate 420 corresponds to rotation axis A), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) has a second rotation center (see Figure 13; wherein the rotation center of the first and second heat dissipation fins 450a and 450b corresponds to rotation axis A), and the central axis (Figure 13; Rotation Axis A) passes through the first rotation center and the second rotation center (see Figure 13; wherein the rotation centers of the substrate 420, first and second heat dissipation fins 450a and 450b corresponds to rotation axis A).
Regarding Claim 3, Kobayashi teaches the limitations of claim 2 as detailed above.
Kobayashi further teaches at least one connection unit (Figures 13 and 14; Joining Layer 440), 
wherein the at least one connection unit (Figures 13 and 14; Joining Layer 440) is disposed between the substrate (Figures 13 and 14; Substrate 420) and the support (Figures 13 and 14; First and Second Heat Dissipation Fins 450a and 450b) along a circumferential direction of the substrate (Figures 13 and 14; Substrate 420) and contacts both the substrate and the support (see Figures 13 and 14 and Paragraph [0131]; wherein the figures depict that the joining layer 440 is disposed in a 
wherein in a radial direction, an average distance of the at least one connection unit (Figure 13; Joining Layer 440) from the central axis (Figure 13; Rotation Axis A) is greater than an average distance of the at least one through hole of the support from the central axis (see Figure 13; wherein the shaft 40a of motor 40 passes directly through the through hole formed by the inward extending portion 453 of the first and second heat dissipation fins 450a and 450b such that the center of said through hole is coincident with the rotation axis A. Therefore, because the rotation axis A is disposed in the center of the through hole formed by first and second heat dissipation fins 450a and 450b, the distance between the through hole formed by the inward extending portion 453 of the first and second heat dissipation fins 450a and 450b and rotation axis A is less than the distance between joining layer 440 and rotation axis A).
Regarding Claim 4, Kobayashi teaches the limitations of claim 3 as detailed above.
Kobayashi further teaches the at least one connection unit (Figures 13 and 14; Joining Layer 440) comprises a glue material for bonding the substrate (Figures 13 and 14; Substrate 420) and the support (see Paragraph [0131]; wherein it is disclosed that the joining layer 440 is formed of a thermally conductive adhesive or thermally conductive adhesive sheet and has the function of joining the first and second heat dissipation fins 450a and 450b (and a third heat dissipation fin 450c) to the substrate 420).
Regarding Claim 5, Kobayashi teaches the limitations of claim 3 as detailed above.
Kobayashi further teaches the at least one connection unit (Figures 13 and 14; Joining Layer 440) is continuously arranged along the circumferential direction of the substrate (see at least Figure 14; wherein it is depicted that the joining layer 440 is continuously arranged along the circumferential direction of the substrate 420).
Regarding Claim 9, Kobayashi teaches the limitations of claim 2 as detailed above.
Kobayashi further teaches the at least one through hole (Figures 13-15; wherein the through hole is the opening in the center of first and second heat dissipation fins 450a and 450b) is arranged along an annular path (see Figures 13-15), and a center of the annular path overlaps the second rotation center (see Figure 13; wherein the opening formed in the first and second heat dissipation fins 450a and 450b corresponds to the rotation center thereof, which is about/around rotation axis A).
Regarding Claim 17, Kobayashi teaches the limitations of claim 5 as detailed above.
Kobayashi further teaches the at least one connection unit (Figures 13 and 14; Joining Layer 440) is a glue layer formed between the substrate (Figures 13 and 14; Substrate 420) and the support (see Paragraph [0131]; wherein it is disclosed that the joining layer 440 is formed of a thermally conductive adhesive or thermally conductive adhesive sheet and has the function of joining the first and second heat dissipation fins 450a and 450b (and a third heat dissipation fin 450c) to the substrate 420), and wherein the glue layer comprises continuously dispensed glue (see at least Figure 14; wherein it 
Regarding Claim 21, Kobayashi teaches a wavelength conversion device (Figure 13; Phosphor Wheel 400), comprising a driver (Figure 13; Motor 40), a substrate (Figure 13; Substrate 420) a wavelength conversion layer (Figure 13; Phosphor Layer 430) and a support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b), wherein 
the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is disposed between the driver (Figure 13; Motor 40) and the substrate (see Figure 13; wherein the first and second heat dissipation fins 450a and 450b have an inward extending portion 453 which is located between the motor 40 and the substrate 420), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is connected to the substrate (Figure 13; Substrate 420) and the driver (see Figure 13 and Paragraphs [0135] and [0143]; wherein it is disclosed that the joining layer 440 joins the substrate 420 and the first to third heat dissipation fins 450a to 450c, wherein the inward extending portion 453 of the second heat dissipation fin 450b attaches the phosphor wheel 400 to the shaft 40a of the motor 40), and the driver (Figure 13; Motor 40) drives the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) and the substrate (Figure 13; Substrate 420) to rotate about a central axis (see Figure 13 and Paragraphs [0072] and [0232]; wherein it is disclosed that the motor 40 is configured to rotationally drive the phosphor wheel 400 around a rotation axis A orthogonal to the substrate plane), wherein, 

the wavelength conversion layer (Figure 13; Phosphor Layer 430) is disposed on the front surface (see Figure 13 and Paragraph [0128]; wherein the phosphor layer 430 is disposed on surface 420a of substrate 420), the distance of the outer edge (Figure 13; Outward Extending Portion 452a) of the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) from the central axis (Figure 13; Rotation Axis A) is one time or more the distance of the outer edge of the wavelength conversion layer from the central axis (see Figures 13 and 14; wherein it can be seen in the figures that the phosphor layer 430 is formed in a ring shape with a center thereof represented by rotation axis A and is disposed on top of the first and second heat dissipation fins 450a and 450b which also are ring-shaped and have a center represented by rotation axis A and wherein the ring shape of the phosphor layer 430 is less in radius/diameter than that of the first and second heat dissipation fins 450a and 450b such that the distance of the outer edge 452a of the first and second heat dissipation fins 450a and 450b to rotation axis A is more than the distance of the outer edge of the phosphor layer 430 to rotation axis A).
Regarding Claim 22, Kobayashi teaches the limitations of claim 21 as detailed above.
Kobayashi further teaches at least one connection unit (Figures 13 and 14; Joining Layer 440), wherein the at least one connection unit (Figures 13 and 14; Joining Layer 440) is disposed between the substrate (Figures 13 and 14; Substrate 420) and the support (see Figures 13 and 14; wherein the joining layer 440 is disposed between the substrate 420 and the inward extending portion 453 of the first and second heat dissipation fins 450a and 450b), and the at least one connection unit (Figures 13 and 14; Joining Layer 440) comprises a glue material for bonding the substrate (Figure 13; Substrate 420) and the support (see Paragraph [0131]; wherein it is disclosed that the joining layer 440 is formed of a thermally conductive adhesive or thermally conductive adhesive sheet and has the function of joining the first and second heat dissipation fins 450a and 450b (and a third heat dissipation fin 450c) to the substrate 420).
Regarding Claim 23, Kobayashi teaches the limitations of claim 22 as detailed above.
Kobayashi further teaches an outer edge of the orthographic projection of the at least one connection unit (Figures 13 and 14; Joining Layer 440) onto the front surface is positioned from the central axis a distance greater than or equal to a distance of the outer edge of the wavelength conversion layer (Figures 13 and 14; Phosphor Layer 430) from the central axis (see Figures 13 and 14; wherein the distance from the outer edge of the joining layer 440 to rotation axis A exceeds that of the outer edge of the phosphor layer 430 to rotation axis A such that the outer edge of the phosphor layer 430 is located closer to rotation axis A).
Regarding Claim 25, Kobayashi teaches a projection device (Figure 1; Projection-Type Display Apparatus 1), comprising a light source system (see Figures 1, 2 and 13; wherein the light source system is the solid state light source 32 within the unit 30), a wavelength conversion device (see Figures 1, 2 and 13; wherein the wavelength conversion device is the phosphor wheel 400 within the unit 30), a light valve (Figure 1; Liquid Crystal Panels 6a, 6b and 6c), and a projection lens (Figure 1; Projection Lens 8), wherein, 
the light source system (see Figures 1, 2 and 13; wherein the light source system is the solid state light source 32 within the unit 30) provides an excitation beam (see Paragraph [0066]; wherein it is disclosed that the solid state light source 32 is an excitation light source for the irradiation (excitation) of a phosphor material), 
the wavelength conversion device (see Figures 1, 2 and 13; wherein the wavelength conversion device is the phosphor wheel 400 within the unit 30) converts the excitation beam and provides a converted beam (see at least Paragraphs [0071] and [0153]; wherein it is disclosed that the phosphor wheel absorbs part of the excitation light BL incident via the condensing lens and emits light in a prescribed wavelength range (a second wavelength), and reflects the rest of the excitation light BL. The phosphor wheel emits the fluorescently emitted light and the reflected excitation light to the condensing lens), and 
the wavelength conversion device (Figure 13; Phosphor Wheel 400) includes a driver (Figure 13; Motor 40), a substrate (Figure 13; Substrate 420) and a support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b), wherein the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is disposed 
the substrate (Figure 13; Substrate 420) has a front surface (Figure 13; Surface 420a) and a rear surface (Figure 13; Surface 420b) opposite with each other (see Figure 13; wherein the front surface 420a of the substrate 420 is opposite to the back surface 420b), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is connected to the rear surface (see Figure 13 and Paragraph [0132]; wherein the first and second heat dissipation fins 450a and 450b are connected to the surface 420b), and the wavelength conversion layer (Figure 13; Phosphor Layer 430) is disposed on the front surface (see Figure 13 and Paragraph [0128]; wherein the phosphor layer 430 is disposed on surface 420a of substrate 420) and wherein, 

the light valve (Figure 1; Liquid Crystal Panels 6a, 6b and 6c) is located on a transmission path of the converted beam and the excitation beam and converts the converted beam and the excitation beam into an image beam (see Figures 1, 2 and 13 and Paragraphs [0063] and [0071]; wherein it is disclosed that phosphor wheel emits light in a wavelength range including green light and red light (approximately 480 to 680 nm) due to the excitation light BL. The phosphor wheel combines the fluorescently emitted light in two wavelength ranges including green light and red light and the excitation light reflected at the phosphor wheel 100 (blue light), and emits white light to the condensing lens such that each of the liquid crystal panels for the above colors 6a 
the projection lens (Figure 1; Projection Lens 8) is located on a transmission path of the image beam and projects the image beam (see Figure 1 and Paragraph [0063]; wherein it is disclosed that liquid crystal panels 6a-6c produce image light corresponding to each of red, green and blue and that the projection lens 8 projects said image light as an image on a display surface such as the screen S).

Claims 1, 2, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al (US 2018/0299756; hereinafter referred to as Maeda).
Regarding Claim 1, Maeda teaches a wavelength conversion device (Figure 7; Fluorescent Substrate 1), comprising a driver (Figure 7; Shaft 41), a substrate (Figure 7; Substrate 20) and a support (Figure 7; Attachment 42), wherein:
the support (Figure 7; Attachment 42) is disposed between the driver (Figure 7; Shaft 41) and the substrate (see Figure 7 and Paragraphs [0059]-[0060]; wherein it is disclosed that the attachment 42 is disposed between the shaft 41 and the substrate 20), the support (Figure 7; Attachment 42) is connected to the substrate (Figure 7; Substrate 20) and the driver (see Figure 7 and Paragraphs [0059]-[0060]; wherein it is disclosed that the attachment 42 serves to couple the fluorescent substrate 1 and a leading end of the shaft 41 of the motor to each other), the driver (Figure 7; Shaft 41) drives the support (Figure 7; Attachment 42) and the substrate (Figure 7; Substrate 20) to rotate about a central axis (see Figure 7 and Paragraphs [0059]-[0060] and [0067]; wherein it is disclosed that the attachment 42 is mounted on the shaft 41, the rotationally symmetric about the rotation axis AX1 of the shaft 41, wherein the shaft 41 is responsible for providing rotation about said rotation axis AX1), and the support (Figure 7; Attachment 42) comprises at least one through hole (see Figure 7 and Paragraph [0060]; wherein it is disclosed that the attachment 42 is in a circular disk shape and has a plurality of openings 42B for insertion of screws 43 therethrough on an outer edge of the circular disk).
Regarding Claim 2, Maeda teaches the limitations of claim 1 as detailed above.
Maeda further teaches the substrate (Figure 7; Substrate 20) has a first rotation center (see Figure 7; wherein the rotation center of substrate 20 corresponds to rotation axis AX1), the support (Figure 7; Attachment 42) has a second rotation center (see Figure 7 and Paragraph [0060]; wherein the attachment 42 has a rotation center corresponding to rotation axis AX1), and the central axis (Figure 7; Rotation Axis AX1) passes through the first rotation center and the second rotation center (see Figure 7 and Paragraph [0060]; wherein the rotation center of both the substrate 20 and the attachment 42 correspond to rotation axis AX1).
Regarding Claim 7, Maeda teaches the limitations of claim 1 as detailed above.
Maeda further teaches the support (Figure 7; Attachment 42) further comprises a plate portion (see annotated Figure 7 below), 


    PNG
    media_image1.png
    392
    657
    media_image1.png
    Greyscale


the plate portion (see labeled plate portion in annotated figure 7 above) is substantially parallel to the substrate (Figure 7; Substrate 20) and spaced from the substrate (Figure 7; Substrate 20) to form a first spacing space (Figure 7; Concave Portion 42A) between the support (Figure 7; Attachment 42) and the substrate (see annotated Figure 7 above; wherein the above identified plate portion of the attachment 42 is parallel to the bottom surface of substrate 20 and forms concave portion 42A therebetween), and the first spacing space (Figure 7; Concave Portion 42A) is in communication with the at least one through hole (see Figure 7 Paragraphs [0059]-[0060]; wherein the attachment 42 is fixed to the substrate 20 so as to avoid a portion directly underneath the fluorescent layer 10 of the substrate 20 and the concave portion 42A and openings 42B facilitate a secure connection between the attachment 42 and substrate 20).
Regarding Claim 9, Maeda teaches the limitations of claim 2 as detailed above.
Maeda further teaches the at least one through hole (Figure 7; Openings 42B) is arranged along an annular path (see Figure 7 and Paragraph [0060]; wherein it is disclosed that the plurality of openings 42B for insertion of screws 43 are arranged on an outer edge of the circular disk), and a center of the annular path overlaps the second rotation center (see Figure 7; wherein the center of the attachment 42, which constitutes the annular path, has a center thereof which coincides with rotation axis AX1).
Regarding Claim 10, Maeda teaches the limitations of claim 9 as detailed above.
Maeda further teaches the at least one through hole (Figure 7; Openings 42B) comprises a plurality of through holes arranged in a central symmetry with respect to the second rotation center (see Figure 7 and Paragraph [0060]; wherein the plurality of openings 42B for insertion of screws 43 therethrough are disposed on an outer edge of the attachment 42 which is disk shaped and rotationally symmetric about the rotation axis AX1 of the shaft 41).
Regarding Claim 11, Maeda teaches the limitations of claim 7 as detailed above.
Maeda further teaches the substrate (Figure 7; Substrate 20) has a front surface and a rear surface opposite to each other (see Figure 7; wherein the front surface of substrate 20 is the surface which is in direct contact with ring-like convex section 30(31) and the rear surface is the surface of substrate 20 which is in direct contact with attachment 42), the support (Figure 7; Attachment 42) is connected to the rear surface of the substrate (see Figure 7), the wavelength conversion device (Figure 7; 
Regarding Claim 12, Maeda teaches the limitations of claim 11 as detailed above.
Maeda further teaches the wavelength conversion layer (Figure 7; Fluorescent Layer 10) has a third rotation center (see Figure 7; wherein the rotation center of the fluorescent layer 10 coincides with rotation axis AX1), and the central axis (Figure 7; Rotation Axis AX1) passes through the third rotation center (see Figure 7), wherein in a radial direction, an average distance of the wavelength conversion layer (Figure 7; Fluorescent Layer 10) from the central axis (Figure 7; Rotation Axis AX1) is equal to or less than the average distance of the at least one connection unit (Figure 7; Screws 43) from the central axis (see Figure 7; wherein the fluorescent layer 10 is disposed such that it overlaps the rotation axis AX1 and thereby a distance between the fluorescent layer 10 and the rotation axis AX1 is less than the distance between the rotation axis AX1 and the screws 43, which are serving as the claimed at least one connection unit).

Allowable Subject Matter
Claims 8, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 8, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the support further comprises at least one ridge disposed on an side of the plate portion opposite to another side facing the substrate, the at least one ridge surrounds the central axis and is connected to the driver, and a second spacing space is formed by the at least one ridge, the driver and the plate portion.
This limitation would be non-obvious over the prior art of record if rewritten to include the limitations of claims 1 and 7. 
Regarding Claim 19, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a plurality of connection units, wherein the plurality of connection units spaces the substrate apart from the support, and at least one airflow passage is formed between the substrate and the support, among the plurality of connection unit, and among the at least one through hole.
This limitation would be non-obvious over the prior art of record if rewritten to include the limitations of claims 1, 2, 3 and 6.
Regarding Claim 24, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an inner edge of the orthographic 
This limitation would be non-obvious over the prior art of record if rewritten to include the limitations of claims 21, 22 and 23.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882